DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAMACHANDRAN et al., (US 2020/0090034 A1, hereinafter Ramachandran).
Regarding claim 5:
Ramachandran shows:
“A system comprising: hardware circuits configured to receive input data and to perform computations of a neural network based on the input data to generate computation outputs;” (Paragraph [0053]: “As shown, memory 320 includes a neural network 330.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for Ramachandran is the hardware circuit that receives input data and performs computations of a neural network based on the input data to generate computation outputs.)
“and an improper input detection circuit configure to: determine a relationship between the computation outputs of the hardware circuits and reference outputs; determine that the input data are improper based on the relationship;” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the Ramachandran is the improper input detection circuit configure to: determine a relationship between the computation outputs of the hardware circuits and reference outputs and then determine that the input data are improper based on the relationship.)
“and perform an action based on determining that the input data are improper.” (Paragraph [0082]: “To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more Ramachandran is performing an action based on determining that the input data are improper.)

Regarding claim 6:
Ramachandran shows the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the input data deviate from a set of training data used to train the neural network by at least a pre-determined margin.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response based on whether an input can be classified within the training of the neural network of Ramachandran is the response Ramachandran the reference outputs are generated by the neural network based on processing the set of training data.)

Regarding claim 7:
Ramachandran shows the system of claim 6 as claimed and specified above.
And Ramachandran shows “wherein the reference outputs are generated by the neural network based on processing the set of training data.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response based on whether an input Ramachandran is the reference outputs are generated by the neural network based on processing the set of training data.)

Regarding claim 8:
Ramachandran shows the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the hardware circuits comprise: arithmetic circuits configured to perform arithmetic operations to generate intermediate outputs; and activation function circuits configured to apply activation function processing on the intermediate outputs to generate the computation outputs.” (Paragraph [0092]: “At a process 910, the computing device receives, e.g., from an organization or entity, an acceptable false discovery rate (FDR), which is the tolerance (fraction of predictions) of the intent model to predict or classify something wrong. Above such tolerance, users of the database system from that organization or entity might get frustrated.” In paragraph [0093]: “At a process 915, the computing device determines a required level of precision for the determinations or classifications of intent returned by the classifier or neural network:Precision=1−FDR.” And in paragraph [0094]: “As explained above, the actual precision of the classifier or neural network is a function of the recall level and confidence threshold at which determinations or classifications of intent are presented to a user. In other words, precision, recall, and confidence threshold are related. At a process 920, using the required precision of the system to look up against the computed Precision-Recall (PR) curve, the computing device determine the corresponding confidence threshold (this threshold is used against the probability returned for each prediction by the intent model). In some embodiments, the computing device calculates, derives, or determines an appropriate confidence threshold, for example, by consulting or referencing a precision-Ramachandran is arithmetic circuits configured to perform arithmetic operations to generate intermediate outputs; and activation function circuits configured to apply activation function processing on the intermediate outputs to generate the computation outputs.)

Regarding claim 14:
Ramachandran shows the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the improper input detection module is configured to: determine first statistical parameters of the computation outputs; receive second statistical parameters of the reference outputs; and determine the relationship between the computation outputs and reference outputs based on comparing the first statistical parameters and the second statistical parameters.” (Paragraph [0094]: “As explained above, the actual precision of the classifier or neural network is a function of the recall level and confidence threshold at which determinations or classifications of intent are presented to a user. In other words, precision, recall, and confidence threshold are related. At a process 920, using the required precision of the system to look up against the computed Precision-Recall (PR) curve, the computing device determine the corresponding confidence threshold (this threshold is used against the probability returned for each prediction by the intent model). In some embodiments, the computing device calculates, derives, or determines an appropriate confidence threshold, for example, by consulting or referencing a precision-Ramachandran is the comparison of one statistical parameter to another statistical parameter.)

Regarding claim 16:
Ramachandran shows the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the improper input detection module is configured to perform the action, the action comprising at least one of: transmitting an error notification to an application that uses the computation outputs of the hardware circuits, or suspending computations of the neural network at the hardware circuits.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in Ramachandran is the transmitting of an error notification to the application. Note that the claim is written in the alternative and not all claim elements (i.e. suspending computations of the neural network at the hardware circuits) need to be taught for teaching by the reference to be satisfied.)

Regarding claim 17:
Ramachandran shows the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the hardware circuits are part of a neural network processor; and wherein the improper input detection module is part of an application that interfaces with the neural network processor.” (Paragraph [0052]: “one or more processors (e.g., processor 310) may cause the one or more processors to perform any of the methods described further herein.” In paragraph [0053]: “As shown, memory 320 includes a neural network 330.” In paragraph [0056]: “In some embodiments, the user interface can be implemented as a note taking application, chatbot, or other interface through which the user writes or types the unstructured textual input sequences. A chatbot can be a service or tool (e.g., available on a website) for automated user interaction—i.e., to “chat” with the user.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, Ramachandran is the improper input detection module as part of an application that interfaces with the neural network processor.)

Regarding claim 18:
Ramachandran shows:
“A method, comprising: receiving, from hardware circuits, computation outputs of a neural network based on input data provided by an application;” (Paragraph [0053]: “As shown, memory 320 includes a neural network 330.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or Ramachandran is the hardware circuit that receives input data and performs computations of a neural network based on the input data to generate computation outputs.)
“determining a relationship between the computation outputs of the hardware circuits and reference outputs of the neural network, the reference outputs being generated from processing of a set of training data by the neural network; determining that the input data are improper based on the relationship;” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, Ramachandran is the improper input detection circuit configure to: determine a relationship between the computation outputs of the hardware circuits and reference outputs and then determine that the input data are improper based on the relationship.)
“and performing an action based on determining that input data are improper.” (Paragraph [0082]: “To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The output response “I don’t understand” of Ramachandran is performing an action based on determining that the input data are improper.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 9, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Ioffe et al., (US 2016/0217368 A1, hereinafter Ioffe).
Regarding claim 9:
Ramachandran shows the system of claim 5 as claimed and specified above.
But Ramachandran does not appear to explicitly recite “wherein the improper input detection module is configured to determine the relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.”
However, Ioffe teaches “wherein the improper input detection module is configured to determine the relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.” (Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of a relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.)
Ramachandran and Ioffe are analogous in the arts because both Ramachandran and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran and Ioffe before him or her, to modify the teachings of Ramachandran to include the teachings of Ioffe in order to normalize the inputs between layers of a neural network and thereby increase the efficiency of the neural network of Ramachandran.

Regarding claim 15:
Ramachandran shows the system of claim 14 as claimed and specified above.
But Ramachandran does not appear to explicitly recite “wherein the neural network comprises multiple neural network layers; and wherein the improper input detection module is configured to: determine a mean and a standard deviation of the computation outputs of each neural network layer of the multiple neural network layers; and generate a record of the means and the standard deviations of the computation outputs of the each neural network layer.”
However, Ioffe 
“wherein the neural network comprises multiple neural network layers;” (Paragraph [0014]: “The neural network system 100 includes multiple neural network layers that are arranged in a sequence from a lowest layer in the sequence to a highest layer in the sequence.” – The layers of the neural network of Ioffe are the multiple neural network layers.)
“and wherein the improper input detection module is configured to: determine a mean and a standard deviation of the computation outputs of each neural network layer of the multiple neural network layers; and generate a record of the means and the standard deviations of the computation outputs of the each neural network layer.” (Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And in paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of whether there is 
Ramachandran and Ioffe are analogous in the arts because both Ramachandran and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran and Ioffe before him or her, to modify the teachings of Ramachandran to include the teachings of Ioffe in order to normalize the inputs between layers of a neural network and thereby increase the efficiency of the neural network of Ramachandran.

Regarding claim 19:
Ramachandran shows the method of claim 18 as claimed and specified above.
But Ramachandran does not appear to explicitly recite “further comprising: receiving a mean and a standard deviation of a distribution of the reference outputs; and wherein determining the relationship between the computation outputs of the hardware circuits and the reference outputs comprises: determining a difference between each of the computation outputs and the mean; and determining that the input data are improper based on comparing the difference against a threshold derived from the standard deviation.”
However, Ioffe teaches “further comprising: receiving a mean and a standard deviation of a distribution of the reference outputs; and wherein determining the relationship between the computation outputs of the hardware circuits and the reference outputs comprises: determining a difference between each of the computation outputs and the mean; and determining that the input data are improper based on comparing the difference against a Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And in paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of a relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs and determining of whether there is an improper input for layers of a neural network.)
Ramachandran and Ioffe are analogous in the arts because both Ramachandran and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran and Ioffe before him or her, to modify the teachings of Ramachandran to include the teachings of Ioffe in order to Ramachandran.

Regarding claim 20:
Ramachandran and Ioffe teach the method of claim 19 as claimed and specified above.
And Ramachandran shows “wherein the action comprises at least one of: transmitting an error notification to the application, or suspending computations of the neural network at the hardware circuits.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response of “I don’t understand” of Ramachandran is the transmitting of an error notification to the application. Note that the claim is written in the 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1:
Though RAMACHANDRAN et al., (US 2020/0090034 A1), part of the prior art made of record, teaches the determination of an outlier of an input to a neural network in paragraph [0082] by determining that input text is invalid and responding with “I don’t understand” as an output response.
And though Ioffe et al., (US 2016/0217368 A1), part of the prior art made of record, teaches the determination of a mean and standard deviation for determining an outlier for a neural network in paragraphs [0039], [0057], and [0059] by using normalization layers to normalize outputs between neural network layers using standard deviations and means.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“receiving a mean and a standard deviation of reference outputs of the neural network layer; for each of the outputs of the neural network layer : determining a difference between the each output and the mean; comparing the difference against one or more thresholds, the one or more thresholds determined based on a pre-determined multiplier of the standard deviations; and determining, based on a result of the comparison, whether the each output is an outlier output; determining a total count of the outlier outputs; determining that the input data are improper based on a comparison between the 
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the determination of outliers and improper inputs to a neural network and the use of a standard deviation and mean to determine input into neural network layers, it does not teach the determining of more than one thresholds for determining of an outlier including determining a total count of the outlier outputs and determining that the input data to a neural network is improper based on a comparison between the total count and a second threshold.
Dependent claim(s) 2-4 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-4 depend.

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claim 10:
Though RAMACHANDRAN et al., (US 2020/0090034 A1), part of the prior art made of record, teaches the determination of an outlier of an input to a neural network in paragraph [0082] by determining that input text is invalid and responding with “I don’t understand” as an output response.
And though Ioffe et al., (US 2016/0217368 A1), part of the prior art made of record, teaches the determination of a mean and standard deviation for determining an outlier for a neural paragraphs [0039], [0057], and [0059] by using normalization layers to normalize outputs between neural network layers using standard deviations and means.
The primary reason for marking of would be allowable subject matter of dependent claim 10, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the improper input detection module is configured to: for each of the computation outputs: determine a difference between the each of the computation outputs and the mean; and determine whether the each of the computation outputs is an outlier output based on comparing the difference with a first threshold based on a pre-determined multiples of the standard deviation; determine a count of the outlier outputs; and determine that the input data are improper based on comparing the count against a second threshold.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the determination of outliers and improper inputs to a neural network and the use of a standard deviation and mean to determine input into neural network layers, it does not teach the determining of more than one thresholds for determining of an outlier including a determinination of a count of outlier outputs and then determining that the input data are improper based on comparing the count against a second threshold.
Dependent claim(s) 11-13 are objected to as being would be allowable at least for the reasons recited above as including all of the limitations of the objected being would be allowable dependent base claim 10 upon which claims 11-13 depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee et al., (US 2017/0300805 A1), part of the prior art made of record, teaches the use determining of outliers for a neural network of claims 1, 5, and 18 and the use of standard deviation and mean of claims 1 and 15 in paragraphs [0024] through [0026] through the use of outlier detection of training data through functions that utilize standard deviation and mean, and the subsequent removal of the outliers for training a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124